Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports, dated March 11, 2013 and March 11, 2013 (except for Notes 2, 8 and 12 for which the date is August 19, 2013), with respect to the financial statements of MRI Interventions, Inc. included in its Annual Report on Form 10-K and Form 10-K/A, respectively, for the year ended December 31, 2012, filed with the Securities and Exchange Commission on March 11, 2013 and August 19, 2013, respectively. /s/ CHERRY BEKAERT LLP Tampa, Florida October 25, 2013
